Title: From John Adams to Catherine Elizabeth Murray Rush, 23 February 1815
From: Adams, John
To: Rush, Catherine Elizabeth Murray



Dear Madam,
Quincy Feby. 23d 1815

My obligation for your charming Letter of the first of this month is so great that I am ashamed to acknowledge my fault in neglecting so long an Answer to it. The indisposition of my invaluable Friend Mr Rush, has been a severe Affliction to me and to your Friend Mr Adams. We rejoice in the hopes of his recovery, though the progress of it may be slow, as often has been experienced by me and many others. The Physicians may prescrible and I honor their Profession and their Skill: but I have never found any radical cure but in dayly Walks, rides, a cooling regimen, and Jesuits Bark, all of which I most earnestly recommend. And if his disorder is of the billious tribe, a moderate Use of that mild vegetable Acid, Cyder, as a beverage, in preference to Wine Spirits or Malt Liquors. You perceive Madam that I am a quack Doctor Sometimes to a Friend.—
Congratulate with Mr Rush and me on the Peace. The Town of Boston was last night all in flames, and the day before yesterday all the Bells in New England I suppose rang from morning to Night. My Auditory Nerves were so vibrated, that I seem to hear the Dongle to this monument. “Dongle! there is no Such Word in Johnson.” What then? I have as good a right to make a Word, as that Pedant Bigot and Cynic and Monk. Napoleons “Ideology” was not better adapted to his Idea than my “Dongle” to our Rejoicings.—
Mr Rush’s Friend J. Q. A. is at Paris waiting for Orders. I am anxious to know his Destiny, as well as the present Health of your dearest Friend.
I am Madam with Great Respect your Friend
John Adams.